UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Mark One) [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2013 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ALAS AVIATION CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-28562 46-37777116 (Commission File Number) (I.R.S. Employer Identification No.) 4002 Highway 78, Suite 530-324, Snellville, GA30039 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (404) 891-1118 (fka LMK Global Resources, Inc.) 2741 Lemon Grove Ave, Lemon Grove, CA 91945 (Former name, former address and former fiscal year, if changed since last report) Registrant's telephone number, including area code: (404) 891-1118 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.01 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the aggregate market value of the registrant’s voting and non-voting common equity held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter (December 31, 2012) in thousands. $ 77,000 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date (October 14, 2013). 45,000,000 Shares TABLE OF CONTENTS PART I 3 Item 1.Business 3 Item 1A.Risk Factors 4 Item 1B.Unresolved Staff Comments 10 Item 2.Properties 10 Item 3.Legal Proceedings 10 Item 4.Mine Safety Disclosures 10 PART II 10 Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6.Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures and Market Risk 14 Item 8.Financial Statements and Supplementary Data 14 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 15 Item 9A. Controls and Procedures 16 Item 9B. Other Information 17 PART III 17 Item 10.Directors, Executive Officers and Corporate Governance 17 Item 11.Executive Compensation 20 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13.Certain Relationships and Related Transactions and Director Independence 22 Item 14. Principal Accounting Fees and Services 22 PART IV 22 Item 15. Exhibits, Financial Statement Schedules 22 SIGNATURES 23 2 PART I ITEM 1. BUSINESS Company Overview Alas Aviation Corp. f/k/a LMK Global Resources, Inc. (“we”, “our”, “Alas”, or “the company”) is an air transportation company engaged in the business of acquiring and operating regional airlines and transportation services companies. Alas is led by a seasoned team of executives with years of experience in the aviation industry.The company is in the process of acquiring, assembling and operating niche passenger airlines, air cargo and related ground service operators and seeks to profit through regional and global industry consolidation.Alas has executed a share exchange agreement into escrow with Arnold Leonora and Air Transport Group Private Equity Group, Inc. ("ATG") for control of Corporación Ygnus Air, S.A. (“Cygnus”), a niche Southern-European air cargo service operator.Upon ATG's delivery of a satisfactory PCAOB financial audit for Cygnus and the refinancing of Cygnus' existing debt, both of which are in process. Upon clearing escrow, Cygnus will become a subsidiary of Alas. Alas’ business model includes purchasing and integrating small regional operators to eliminate duplicate costs and inefficiencies, increase market presence, and leverage headquarters’ resources and functions.The Alas team intends to focus on unique integration strategies that maximize profits, decrease operational costs and create high-margin operations.Enhancing brand visibility within respective local markets while streamlining behind the scenes operations and maintaining experienced workers are key Alas priorities.Management believes customers will benefit from the combined network of passenger and cargo routes resulting in greater customer service and satisfaction. Alas is actively engaged in acquisition discussions with several niche operators throughout Europe and around the world collectively representing over US$750 million in potential revenue and substantial positive operating cash flows.In addition to the Cygnus acquisition, the Company would like to complete at least one of these other transactions by the end of calendar year 2013. To that end, the company entered into a binding letter of intent on or about September 20, 2013 (the “LOI”) to acquire 100% of the membership units of, Ohio based, Ultimate Jet, LLC and its wholly owned subsidiaries, Ultimate Jet Charters, LLC and Ultimate Real Estate, LLC (collectively, “Ultimate Jets”). The purchase price of $50.5 million, upon closing, will be paid in a combination of cash, assumption of debt and the Common Stock of Alas at a price per share of $3.00 per share. Closing of the acquisition is scheduled to take place on or before December 15, 2013, with the execution and delivery of a definitive agreement, subject to Alas’ due diligence, Ultimate Jet’s completion of a PCAOB financial audit and such representations and warranties as are customary with respect to similar transactions. Ultimate Jets is one of the country's premier charter operators and is a recognized leader in providing corporate and project shuttle service for Fortune 500 companies. It operates a fleet of 30-seat Dornier 328 jets that allow it to provide highly-personalized and reliable service for corporate shuttles, sports team/fan travel, project shuttles, incentive/group Travel and Casino Trips. In addition, Ultimate Jets began operating public air shuttle services between Cincinnati and New York City that was so well received that it expanded its service to include shuttles to Chicago and Charlotte.The acquisition of Ultimate Jets membership units is the next step it Alas’ business plan to begin passenger service. The Federal Aviation Regulations (“FAR”) Part 135 operating certificate held by Ultimate Jets will allow Alas to provide a limited number of scheduled passenger flights. Another benefit to Alas with the acquisition is Ultimate Jets’ Fixed Based Operations (“FBO”) at the Akron-Canton Airport (with 24,000 square feet of hanger space and 6,000 square feet of office space) is the additional revenue stream that Alas will receive from other airlines.The FBO benefits from additional revenue generated by fuel sales, rental fees and light maintenance, all of which result in synergies thereby allowing Alas to expand its current operations.In general, the acquisition of Ultimate Jets is the next step in Alas’ business plan to acquire airlines with regional operations that are accretive to earnings. Prior to the incorporation of Alas, LMK Global Resources, Inc. (“LMK”) was an exploration stage company that was previously engaged in the acquisition, exploration and development of mineral properties. As of the date of this filing, we have not generated any revenues after emerging from Bankruptcy. Due to depressed market conditions associated with the cost of acquiring oil and gas properties, the Company’s management elected to become an exploration stage company to acquire certain options on oil and gas leases at far more favorable terms than in the State of Colorado while at the same time pursuing other opportunities in the aviation industry. 3 Our predecessor, LMK Global Resources, Inc., was incorporated on October 26, 1986 in the state of Delaware. We and our former subsidiary, Larscom Incorporated, a Delaware corporation, filed Voluntary Petitions for Relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Northern District of Alabama (the “Court”), Case numbers 06-50866 and 06-80567 (the “Case” or “Cases”)The Bankruptcy Court issued an Order Confirming theSecond Amended Joint Plan of Reorganizationon December 6, 2006. Pursuant to the Plan, on June 27, 2008, the Company implemented a 1/2581 reverse stock split; issued 75,000,000 restricted shares of common stock to IACE Investments Two, Inc.; issued 3,000,000 shares of common stock and 15,000,000 warrants to Venture Funds I, Inc.; issued 225,000 shares of common stock to the Bankruptcy Trustee; issued 300 shares of common stock to each class 7 unsecured creditor; and replaced all former directors and officer with James Ditanna. On June 23, 2013, the Company’s symbol changed to “ALAS” to reflect the change in the company’s plan of operations. During the fiscal year ended June 30, 2013, the Company had been in negotiations with Mr. Leonora and ATG regarding a potential joint venture or acquisition of Cygnus. EMPLOYEES The Company has no full time employees but intends to enter into employment agreements with Arnold Leonora, Warrick Morgan, Arancha Gonzбles and Franklin Darrell Richardson upon closing the share exchange with Cygnus. RIGHTS OF STOCKHOLDERS Certain types of transactions may be entered into solely by Board of Directors approval without stockholder ratification. Under Delaware law, certain actions that would routinely be taken at a meeting of stockholders, may be taken by written consent of stockholders having not less than the minimum number of votes that would be necessary to authorize or take the action at a meeting of stockholders. Thus, if stockholders holding a majority of the outstanding shares decide by written consent to consummate an acquisition or a merger, minority stockholders would not be given the opportunity to vote on the issue. If stockholder approval is required, the Board will have discretion to consummate the transaction by written consent if it is determined to be in the Company’s best interest to do so. Regardless of whether an acquisition or merger is ratified by Board action alone, by written consent or by holding a stockholders’ meeting, the Company will provide to its stockholders complete disclosure documentation concerning the potential target including requisite financial statements. This information will be disseminated by proxy statement in the event a stockholders’ meeting is held, or by an information statement if the action is taken by written consent. Under Delaware corporate laws, the Company’s stockholders may be entitled to assert dissenters’ rights in the event of a merger of acquisition. Stockholders will be entitled to dissent from and obtain payment of the fair value of their shares in the event of consummation of a plan of merger to which the Company is a party, if approval by the stockholders is required under applicable Delaware law. Also, stockholders will be entitled to dissenters’ rights if the Company enters into a share exchange if the Company’s shares are to be acquired. A stockholder entitled to assert dissenter’s rights and obtain the fair value for their shares, may not challenge the corporate action creating this entitlement, unless the action is unlawful or fraudulent with respect to the stockholder or the Company. A dissenting stockholder shall refrain from voting their shares in approval of the corporate action. If the proposed action is approved by the required vote of stockholders, the Company must give notice to all stockholders who delivered to the Company their written notice of dissent. ITEM 1A. RISK FACTORS INVESTING IN THE COMPANY’S COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. IF ANY OF THE FOLLOWING RISKS ACTUALLY MATERIALIZES, THE COMPANY’S BUSINESS, FINANCIAL CONDITION AND RESULTS OF OPERATIONS WOULD SUFFER. IF ANY OF THE FOLLOWING OCCURS, OUR BUSINESS, FINANCIAL CONDITION AND RESULTS OF OPERATIONS COULD SUFFER. IN SUCH CASE, THE TRADING PRICE OF OUR COMMON STOCK COULD ALSO DECLINE. WE OPERATE IN A CONTINUALLY CHANGING BUSINESS ENVIRONMENT. IN THIS ENVIRONMENT, NEW RISKS MAY EMERGE AND ALREADY IDENTIFIED RISKS MAY VARY SIGNIFICANTLY IN TERMS OF IMPACT AND LIKELIHOOD OF OCCURRENCE. MANAGEMENT CANNOT PREDICT SUCH DEVELOPMENTS, NOR CAN IT ASSESS THE IMPACT, IF ANY, ON OUR BUSINESS OF SUCH NEW RISK FACTORS OR OF EVENTS DESCRIBED IN ANY FORWARD-LOOKING STATEMENTS. 4 The Company’s business is subject to numerous risk factors, including but not limited to the following: Our independent auditors have expressed substantial doubt about our ability to continue as a going concern, which may hinder our ability to obtain future financing. The report of our independent auditors dated October 15, 2013 on our consolidated financial statements for the year ended June 30, 2013 included an explanatory paragraph indicating that there is substantial doubt about our ability to continue as a going concern. Our auditors’ doubts are based on our incurring significant net loss and our working capital deficit position. Our ability to continue as a going concern will be determined by our ability to obtain additional funding in the short term to enable us to realize the commercialization of our planned business operations. Our consolidated financial statements do not include any adjustments that might result from the outcome of this uncertain. The Company was an exploration and/or development stage company that has had no operating history since June 2006, nor any revenues or earnings from operations and it is insolvent. The Company has no assets or financial resources other than those it receives from Arnold Leonora and ATG. It will, in all likelihood, sustain operating expenses without corresponding revenues, at least until it is able to close on one of the transactions into which it has entered or additional funding is obtained.This may result in the Company incurring a net operating loss that will increase continuously until it can secure additional funding or can consummate one of its anticipated acquisitions. There is no assurance that the Company can identify such a future business opportunity and consummate such a joint venture or business combination. The Company may not close on the Cygnus Acquisition. While the Company has received term sheets related to the refinancing of the Cygnus debt, there are no assurances that the Company will be able to enter into an acceptable agreement for the refinancing of the Cygnus debt or into any agreement to refinance the existing Cygnus Debt.If it is not able to refinance its existing debt, the guarantor Imesapi, S.A. has the right to cancel the sale of Cygnus shares to Arnold Leonora and ATG which would mean that Alas would not be able to acquire Cygnus. Cygnus may not be profitable. While Management has reviewed the financial statements and operations of Cygnus in detail and has identified areas where operations could be significantly improved, there can be no assurances that if Alas management is in control of Cygnus, that it will be able to realize benefits to the Company on those identified potential improvements or that it will be able to operate Cygnus at a profit. The Company may not close on the Ultimate Jets Acquisition. While the Company has entered into a term sheet for the acquisition of Ultimate Jets, LLC and its subsidiaries, there can be no assurances that the financing for that acquisition will be finalized or that the due diligence associated with the transaction will prove satisfactory. Our reputation and financial results could be harmed in the event of an airline accident or incident. An accident or incident involving one of our aircraft or an aircraft operated by one of our subsidiaries could involve a significant loss of life and result in a loss of confidence in our airlines by the flying public and/or aviation authorities. We could experience significant claims from injured passengers, by-standers and surviving relatives, as well as costs for the repair or replacement of a damaged aircraft and its consequential temporary or permanent loss from service. Cygnus and Ultimate Jets maintain liability insurance in amounts and of the type generally consistent with industry practice. However, the amount of such coverage may not be adequate to fully cover all claims and we may be forced to bear substantial economic losses from an accident. Substantial claims resulting from an accident in excess of our related insurance coverage would harm our business and financial results. Moreover, any aircraft accident or incident, even if fully insured and even if it does not involve one of our aircraft, could cause a public perception that our airlines or the equipment they fly are less safe or reliable than other transportation alternatives, which would harm our business. 5 Changes in government regulation imposing additional requirements and restrictions on our operations or on the airports at which we operate could increase our operating costs and result in service delays and disruptions. Airlines are subject to extensive regulatory and legal requirements, both domestically and internationally, that involve significant compliance costs. In the last several years, Congress has passed laws, and the U.S. DOT, the TSA and the FAA have issued regulations that have required significant expenditures relating to the maintenance and operation of airlines and establishment of consumer protections. Similarly, many aspects of an airline’s operations are subject to increasingly stringent federal, state and local laws protecting the environment. Because of significantly higher security and other costs incurred by airports since September11, 2001, many airports have increased their rates and charges to air carriers. Additional laws, regulations, taxes, and airport rates and charges have been proposed from time to time that could significantly increase the cost of airline operations or reduce the demand for air travel. Although lawmakers may impose these additional fees and view them as “pass-through” costs, we believe that a higher total ticket price will influence consumer purchase and travel decisions and may result in an overall decline in passenger traffic, which would harm our business. The airline industry continues to face potential security concerns and related costs. The terrorist attacks of September11, 2001 and their aftermath negatively affected the airline industry, including our company. Additional terrorist attacks, the fear of such attacks or other hostilities involving the U.S. could have a further significant negative effect on the airline industry, including us, and could: • significantly reduce passenger traffic and yields as a result of a potentially dramatic drop in demand for air travel; • significantly increase security and insurance costs; • make war risk or other insurance unavailable or extremely expensive; • increase fuel costs and the volatility of fuel prices; • increase costs from airport shutdowns, flight cancellations and delays resulting from security breaches and perceived safety threats; and • result in a grounding of commercial air traffic by the FAA. The occurrence of any of these events would harm our business, financial condition and results of operations. We rely on third-party vendors for certain critical activities. Our acquisition targets have historically relied on outside vendors for a variety of services and functions critical their business, including airframe and engine maintenance, ground handling, fueling, computer reservation system hosting, telecommunication systems, and information technology infrastructure and services. As part of our cost-reduction efforts, our reliance on outside vendors has increased and may continue to do so in the future, especially since they rely on timely and effective third-party performance in conjunction with many of our technology-related initiatives. Even though we will strive to formalize agreements with these vendors that define expected service levels, the use of outside vendors increases our exposure to several risks. In the event that one or more vendors go into bankruptcy, ceases operation or fails to perform as promised, replacement services may not be readily available at competitive rates, or at all. If one of the vendors fails to perform adequately, we may experience increased costs, delays, maintenance issues, safety issues or negative public perception of our airline. Vendor bankruptcies, unionization, regulatory compliance issues or significant changes in the competitive marketplace among suppliers could adversely affect vendor services or force us to renegotiate existing agreements on less favorable terms. These events could result in disruptions in our operations or increases in our cost structure. 6 Our operations are often affected by factors beyond our control, including delays, cancellations, and other conditions, which could harm our business, financial condition and results of operations. Like other airlines, our operations often are affected by delays, cancellations and other conditions caused by factors largely beyond our control. Other conditions that might impact our operations include: • air traffic congestion at airports or other air traffic control problems; • adverse weather conditions; • increased security measures or breaches in security; • international or domestic conflicts or terrorist activity; and • other changes in business conditions. The airline industry is highly competitive. If we cannot successfully compete in the marketplace, our business, financial condition and operating results will be materially adversely affected. We face significant competition with respect to routes, services, and fares. Some of our competitors have lower costs than we do and compete directly against us in our markets. We continue to strive toward aggressive cost-reduction goals that are an important part of our business strategy of offering the best value to passengers through competitive fares while achieving acceptable profit margins and return on capital. If we are unable to reduce our costs over the long-term and achieve sustained targeted return on invested capital, we will likely not be able to grow our business in the future or weather industry downturns and therefore our financial results may suffer. We depend on a few key markets to be successful. Our strategy is to focus on serving a few key markets. We believe that concentrating our service offerings in this way allows us to maximize our investment in personnel, aircraft, and ground facilities, as well as to gain greater advantage from sales and marketing efforts in those regions. As a result, we remain highly dependent on our key markets. Our business could be harmed by any circumstances causing a reduction in demand for air transportation in our key markets. An increase in competition in our key markets could also cause us to reduce fares or take other competitive measures that could harm our business, financial condition and results of operations. Economic uncertainty or another recession would likely impact demand for our product and could harm our financial condition and results of operations. The recent U.S. and Spanish and global economic recession resulted in a decline in demand for air travel. While some economic indicators are showing signs of growth, unemployment remains high in some of our key markets. Given that the strength of the U.S., Spanish and global economies have an impact on the demand for air travel, a long-term economic slump could result in a need to adjust our capacity plans, which could harm our business, financial condition and results of operations. We are dependent on a limited number of suppliers for aircraft and parts. Cygnus and Ultimate Jets are dependent on Boeing, Rolls Royce and Dornier as its suppliers for aircraft and many aircraft parts.As a result, we are more vulnerable to any problems associated with the supply of those aircraft and parts, including design defects, mechanical problems, contractual performance by the manufacturers, or adverse perception by the public that would result in customer avoidance or in actions by the FAA resulting in an inability to operate our aircraft. 7 We are reliant on third party contracts. Cygnus is party agreements with Iberia and TNT. In the event that any of these agreements is canceled, terminated or fails to renew, we could face significant expenses against which we would have no corresponding revenue. Ultimate Jets is party to many similar contracts which use its capacity and which, if such contracts were terminate, would negatively affect the company and its operations. If we do not maintain the privacy and security of our information, we could damage our reputation and incur substantial legal and regulatory costs. We accept, store, and transmit information about our customers, our employees, our business partners and our business. In addition, we frequently rely on third-party hosting sites and data processors, including cloud providers. Our sensitive information relies on secure transmission over public and private networks. A compromise of our systems, the security of our infrastructure, or those of other business partners that result in our information being accessed or stolen by unauthorized persons could adversely affect our operations and our reputation. Our business, financial condition, and results of operations are substantially exposed to the volatility of jet fuel prices. Increases in jet fuel costs would harm our business. Fuel costs constitute a significant portion of our projected total operating expenses.Future increases in the price of jet fuel may harm our business, financial condition and results of operations, unless we are able to increase fares or add additional ancillary fees to attempt to recover increasing fuel costs. Increases in insurance costs or reductions in insurance coverage would harm our business, financial condition and results of operations. Aviation insurers could increase their premiums in the event of additional terrorist attacks, hijackings, airline accidents or other events adversely affecting the airline industry. Furthermore, the full hull and liability war risk insurance provided by the government is currently mandated through December 31, 2013. Although the government may again extend the deadline for providing such coverage, we cannot be certain that any extension will occur, or if it does, for how long the extension will last. It is expected that, should the government stop providing such coverage to the airline industry, the premiums charged by aviation insurers for this coverage will be substantially higher than the premiums currently charged by the government and the coverage will be much more limited, including smaller aggregate limits and shorter cancellation periods. Significant increases in insurance premiums would adversely affect our business, financial condition and results of operations. If we are unable to manage our growth, we may not continue to be profitable. Our continued success depends, in part, upon our ability to manage and expand our operations and facilities in the faceof continued growth. We cannot assure you that we will be able to fulfill our staffing requirements for our business,successfully train and assimilate new employees, or expand our management base and enhance our operating andfinancial systems. Failure to achieve any of these goals will prevent us from managing our growth in an effectivemanner and could have a material adverse effect on our business, financial condition or results of operations. As we evolve our brand to appeal to changing demographics and grow into new markets, we will engage in strategic initiatives that may not be favorably received by all Customers. We intend to focus on strategic initiatives designed to increase our brand appeal to a diverse and evolving demographic of airline travelers. These efforts could include significant improvements to our in-airport and on-board environments, increasing our direct customer relationships through improvements to our purchasing portals (digital and mobile), and optimization of our customer loyalty programs.If in pursuit of these efforts we may negatively affect our reputation with some of our existing customer base, which could result in an adverse impact on our business and financial results. 8 The costs to meet the Company’s reporting requirements as a public company subject to the Exchange Act of 1934 are substantial and may result in the Company having insufficient funds to operate. The Company will incur ongoing expenses associated with professional fees for accounting and legal expenses associated with being a public company. Those fees will be higher if the Company’s business volume and activity increases. It will also be time-consuming, difficult and costly for us to develop and implement the internal controls and reportingprocedures required by the Sarbanes-Oxley Act of 2002, or the Sarbanes-Oxley Act. Certain members of ourmanagement have limited or no experience operating a company whose securities are listed on a national securitiesexchange or with the rules and reporting practices required by the federal securities laws and applicable to a publiclytraded company. We will need to recruit, hire, train and retain additional financial reporting, internal control and otherpersonnel in order to develop and implement appropriate internal controls and reporting procedures. If we are unableto comply with the internal controls requirements of the Sarbanes-Oxley Act, we may not be able to obtain theindependent accountant certifications required by the Sarbanes-Oxley Act. Those obligations will reduce the Company’s ability to fund operations and may prevent the Company from meeting normal business obligations. If we fail to establish and maintain an effective system of internal controls, we may not be able to report ourfinancial results accurately. Any inability to report and file our financial results accurately and timely could harmour business and adversely affect the trading price of our common stock. We are required to establish and maintain internal controls over financial reporting and disclosure controls andprocedures and to comply with other requirements of the Sarbanes-Oxley Act and the rules promulgated by the SEC.At present, we have instituted internal controls, but it may take time to implement them fully. Our management, including our Chief Executive Officer and Chief Financial Officer, cannot guarantee thatour internal controls and disclosure controls and procedures will prevent all possible errors. Because of the inherentlimitations in all control systems, no system of controls can provide absolute assurance that all control issues andinstances of fraud, if any, within the Company have been detected. These inherent limitations include the possibilitythat judgments in decision-making can be faulty and subject to simple error or mistake. Furthermore, controls can becircumvented by individual acts of some persons, by collusion of two or more persons, or by management override ofthe controls. The design of any system of controls is based in part upon certain assumptions about the likelihood offuture events, and there can be no assurance that any design will succeed in achieving its stated goals under allpotential future conditions. Over time, a control may become inadequate because of changes in conditions or thedegree of compliance with policies or procedures may deteriorate. Because of inherent limitations in a cost-effectivecontrol system, misstatements due to error or fraud may occur and may not be detected. The Company’s common stock may be subject to penny stock regulations which may make it difficult for investors to sell their stock. The Securities and Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in “penny stocks”. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Commission, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. The broker-dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer and salesperson in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for a stock that becomes subject to the penny stock rules. If the Company’s common stock becomes subject to the penny stock rules, holders of the Company’s shares may have difficulty selling those shares. 9 The Company’s Common Stock may never be widely traded and any shareholder may have no ability to sell the shares. While the Company’s stock has a trading symbol to facilitate trades on the OTC Bulletin Board there is no significant public trading market for the shares of Common Stock. In addition, there can be no assurance that a liquid market for the Common Stock will be established or that, if established, a market will be sustained. Therefore, the investor may be unable to sell the shares. Accordingly, the investor should be able to bear the financial risk of losing the entire investment. ITEM 1B. UNRESOLVED STAFF COMMENTS None ITEM 2. PROPERTIES The Company does not own any real property. On June 26, 2013 the Company changed its principal executive office address to 4002 Highway 78, Suite 530-324, Snellville, GA30039. The Company shares this office space with ATG and is not currently paying rent.Following Closing of the Share Exchange with Cygnus, the Company intends to enter into a lease for its share of office space used under terms that are competitive with current rental rates in the area. ITEM 3. LEGAL PROCEEDINGS The Company is not a party to any suit or threatened suit other than the Bankruptcy. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s common stock is listed on the Over the Counter Bulletin Board (OTC.BB) under the symbol "ALAS." The following table sets forth, for the fiscal quarters indicated, the high and low closing bid prices per share of the Company’s common stock, as derived from quotations provided by Pink Sheets, LLC. Such quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Fiscal 2013 — Quarter Ended
